By the Court.
The only point relied on by the defendant in argument was, that it did not appear that the certificate of Catherine Hart, that she was doing business on her sole and separate account, had been recorded in a book “ kept for the purpose ” in the town clerk’s office in Somerset, as required by the Pub. Sts. c. 147, § 12. The town clerk’s certificate shows that it was “received and recorded in 4th Book of Records of Mortgages, etc., page 486, at seven o’clock P. M.” The contention is, that the words “ of records of mortgages, etc.,” show that the record was made in a book kept for other and distinct purposes, as well as for that of recording similar certificates. Admitting this inference to be correct, we are not of opinion that the statute, in requiring certificates like that of the plaintiff to be recorded “ in books kept for the purpose,” is to be construed as if the words “ solely, exclusively,” or similar words had been added thereto. The publicity sought was attained by requiring such certificates to be recorded in the books of the town, and a book could properly be said to be kept for this purpose even if it was also used for the recording of other instruments of the .existence of which it was essential that public notice should be given. The presiding judge, therefore, properly admitted in evidence the certificate, with the town clerk’s indorsement thereon.

Exceptions overruled.